PER CURIAM
Defendant appeals his convictions for resisting arrest, a Class A misdemeanor, ORS 162.315, and assaulting a public safety officer, a Class C felony, ORS 163.208. On the resisting arrest count, the trial court sentenced him to 45 days’ incarceration, with credit for time served equal to the amount of the sentence. On the assaulting a public safety officer count, it sentenced him to 50 months’ imprisonment and 24 months’ post-prison supervision. On appeal, defendant argues only that the sentence for resisting a public safety officer exceeds the maximum sentence of 60 months for a Class C felony. The state concedes that the trial court committed plain error, and we agree. We exercise our discretion to review the error, reverse the sentence, and remand for resentencing.
Sentences reversed and remanded for resentencing; otherwise affirmed.